UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 20-F [_] REGISTRATION STATEMENT PURSUANT TO SECTION 12(b) OR 12(g) OF THE SECURITIES EXCHANGE ACT OF 1934 OR [X] ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2006 OR [_] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 000-51141 OR [_] SHELL COMPANY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of event requiring this shell company report: Not applicable DRYSHIPS INC. (Exact name of Registrant as specified in its charter) (Translation of Registrant’s name into English) Republic of the Marshall Islands (Jurisdiction of incorporation or organization) 80, Kifissias Avenue GR 15125 Amaroussion Greece (Address of principal executive offices) Securities registered or to be registered pursuant to Section 12(b) of the Act: Common stock, $0.01 par value Title of class Securities registered or to be registered pursuant to Section 12(g) of the Act:None Securities for which there is a reporting obligation pursuant to Section 15(d) of the Act: None Indicate the number of outstanding shares of each of the issuer’s classes of capital or common stock as of the close of the period covered by the annual report: As of December 31, 2006, there were 35,490,097 shares of the registrant’s common stock, $0.01 par value, outstanding. Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. [_] Yes [X] No If this report is an annual report or transition report, indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934. [_] Yes [X] No Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days. [X] Yes [_] No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. Large accelerated filer [_] Accelerated filer [X] Non-accelerated filer [_] Indicate by check mark which financial statement item the registrant has elected to follow. [_] Item 17 [X] Item 18 If this is an annual report, indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). [_] Yes [X] No FORWARD-LOOKING STATEMENTS DryShips Inc., or the “Company”, desires to take advantage of the safe harbor provisions of the Private Securities Litigation Reform Act of 1995 and is including this cautionary statement in connection therewith. This document and any other written or oral statements made by the Company or on its behalf may include forward-looking statements, which reflect its current views with respect to future events and financial performance. The words “believe,” “except,” “anticipate,” “intends,” “estimate,” “forecast,” “project,” “plan,” “potential,” “will,” “may,” “should,” “expect” and similar expressions identify forward-looking statements. Please note in this annual report, “we,” “us,” “our,” and “the Company,” all refer to DryShips Inc. and its subsidiaries. The forward-looking statements in this document are based upon various assumptions, many of which are based, in turn, upon further assumptions, including, without limitation, management’s examination of historical operating trends, data contained in our records, and other data available from third parties. Although we believe that these assumptions were reasonable when made, because these assumptions are inherently subject to significant uncertainties and contingencies which are difficult or impossible to predict and are beyond our control, we cannot assure you that we will achieve or accomplish these expectations, beliefs or projections. In addition, important factors that, in our view, could cause actual results to differ materially from those discussed in the forward-looking statements include (i) the strength of world economies, (ii) fluctuations in currencies and interest rates, (iii) general market conditions, including fluctuations in charterhire rates and vessel values, (iv) changes in demand in the dry-bulk shipping industry, (v) changes in the Company’s operating expenses, including bunker prices, drydocking and insurance costs, (vi) changes in governmental rules and regulations or actions taken by regulatory authorities, (vii) potential liability from pending or future litigation, (viii) general domestic and international political conditions, (ix) potential disruption of shipping routes due to accidents or political events, and (x) other important factors described from time to time in the reports filed by the Company with the Securities and Exchange Commission. i TABLE OF CONTENTS PART I 1 Item 1 Identity of Directors, Senior Management and Advisers 1 Item 2 Offer Statistics and Expected Timetable 1 Item 3 Key Information 1 Item 4 Information on the Company 19 Item 4A. Unresolved Staff Comments 35 Item 5. Operating and Financial Review and Prospects 35 Item 6. Directors and Senior Management 54 Item 7. Major Shareholders and Related Party Transactions 59 Item 8. Financial Information 62 Item 9. The Offer and Listing 64 Item 10. Additional Information 64 Item 11. Quantitative and Qualitative Disclosures about Market Risk 70 Item 12. Description of Securities Other than Equity Securities 71 PART II 71 Item 13. Defaults, Dividend Arrearages and Delinquencies 71 Item 14. Material Modifications to the Rights of Security Holders and Use of Proceeds 71 Item 15T. Controls and Procedures 72 Item 16A. Audit Committee Financial Expert 73 Item 16B. Code of Ethics 73 Item 16C. Principal Accountant Fees and Services 73 Item 16D. Exemptions from the Listing Standards for Audit Committees 74 Item 16E. Purchases of Equity Securities by the Issuer and Affiliated Purchasers 74 PART III 75 Item 17. Financial Statements 75 Item 18. Financial Statements 75 Item 19. Exhibits ii PART I Item 1.Identity of Directors, Senior Management and Advisers Not Applicable. Item 2.Offer Statistics and Expected Timetable Not Applicable. Item 3.Key Information A. Selected Financial Data The following table sets forth the selected consolidated financial data and other operating data for DryShips Inc. as of and for the years ended October 31, 2002, 2003, and 2004, as of and for the two-month period ended December 31, 2004, and for the years ended December 31, 2005 and 2006. The following information should be read in conjunction with Item 5 – “Operating and Financial Review and Prospects” and the consolidated financial statements and related notes included herein. The following selected consolidated financial data of DryShips Inc. is derived from our audited consolidated financial statements and the notes thereto which have been prepared in accordance with U.S. generally accepted accounting principles (“US GAAP”). 1 Two-Months Year Ended Ended Year Ended October 31, December 31, December 31, 2002 2003 2004 2004 2005 2006 (In thousands of Dollars, except per share and share data) INCOME STATEMENT Voyage revenues 16,233 25,060 63,458 15,599 228,913 248,431 Loss on Forward Freight Agreements - 22,473 Voyage expenses 3,628 3,998 6,371 1,153 13,039 19,285 (Gain) / loss on sale of bunkers, net - (372 ) (890 ) (17 ) (3,447 ) (3,320 ) Vessel operating expenses 6,144 6,739 9,769 1,756 36,722 47,889 Depreciation and amortization 4,853 5,244 6,451 1,134 42,610 61,605 Gain on sale of vessel - (8,583 ) Management fees charged by a related party 1,094 1,101 1,261 240 4,962 6,609 General & administrative expenses (1) 145 240 221 114 4,186 5,931 Operating Income 369 8,110 40,275 11,219 130,841 96,542 Interest and finance costs (983 ) (1,119 ) (1,515 ) (508 ) (20,398 ) (41,716 ) Interest income 0 4 12 8 749 1,691 Other, net 3 194 341 (6 ) (175 ) 214 Net income (loss) (611 ) 7,189 39,113 10,713 111,017 56,731 Basic and fully diluted earnings (losses) per share $ (0.04 ) $ 0.47 $ 2.54 $ 0.70 $ 3.83 $ 1.75 Weighted average basic and diluted shares outstanding 15,400,000 15,400,000 15,400,000 15,400,000 28,957,397 32,348,194 Dividends declared per share $ 0.0 $ 0.15 $ 4.48 $ 0.0 $ 0.40 $ 0.80 2 Two Months Year Ended Ended Year Ended October 31, December 31, December 31, 2002 2003 2004 2004 2005 2006 (In thousands of Dollars, except fleet data) BALANCE SHEET DATA Current assets 10,392 17,943 69,344 18,777 26,821 Total assets 67,937 73,902 183,259 910,559 1,168,173 Current liabilities, including current portion of long-term debt 11,703 11,889 98,124 135,745 129,344 Total long-term debt, including current portion 47,294 46,479 114,908 525,353 658,742 Stockholders’ equity / (deficit) 18,376 25,513 (4,374 ) 356,501 450,892 OTHER FINANCIAL DATA Net cash provided byoperating activities 5,346 2,489 7,309 55,207 163,806 99,082 Net cash used in investing activities 0 (2,200 ) (20,119 ) 0 (847,649 ) (287,512 ) Net cash provided by (used in) financing activities (3,083 ) 416 15,985 (53,007 ) 680,656 185,783 EBITDA (2) 5,225 13,548 47,067 12,347 173,276 158,361 FLEET DATA Average number of vessels (3) 5 5 5.9 6 21.6 29.76 Total voyage days for fleet (4) 1,770 1,780 2,066 366 7,710 10,606 Total calendar days for fleet (5) 1,825 1,825 2,166 366 7,866 10,859 Fleet utilization (6) 97.00 % 97.50 % 95.40 % 100.00 % 98.0 % 97.7 % (In Dollars) AVERAGE DAILY RESULTS Time charter equivalent (7) 7,121 12,042 28,062 39,516 28,446 21,918 Vessel operating expenses (8) 3,367 3,693 4,510 4,798 4,668 4,410 Management fees 599 603 582 655 631 609 General and administrative expenses (9) 79 131 102 311 532 546 Total vessel operating expenses (10) 4,045 4,427 5,194 5,764 5,831 5,565 (1) We did not pay any compensation to members of our senior management or our directors in the years ended October 31, 2002, 2003 and 2004, and for the two month period ended December 31, 2004. Compensation to members of our senior management and directors amounted to $1.4 million for each of the years ended December 31, 2005 and 2006, respectively. 3 (2) EBITDA represents net income before interest, taxes, depreciation and amortization. EBITDA does not represent and should not be considered as an alternative to net income or cash flow from operations, as determined by U.S. GAAP and our calculation of EBITDA may not be comparable to that reported by other companies. EBITDA is included in this annual report because it is a basis upon which we assess our liquidity position, because it is used by our lenders as a measure of our compliance with certain loan covenants and because we believe that it presents useful information to investors regarding our ability to service and/or incur indebtedness. The following table reconciles net cash from operating activities, as reflected in the consolidated statements of cash flows, to EBITDA: Two Month Ended Years Ended Year Ended October 31, December 31, December 31, 2002 2003 2004 2004 2005 2006 (In thousands of Dollars) Net Cash provided by Operating Activities 5,346 2,489 7,309 55,207 163,806 99,082 Net increase /(decrease) in current assets (2,341 ) 8,403 36,925 (42,322 ) 4,560 5,067 Net (increase) / decrease in current liabilities, excluding current portion of long-term debt (623 ) 357 (1,815 ) (927 ) (21,914 ) 2,015 Gain on Sale of vessel - 8,583 Payments for dry docking costs 1,898 1,322 3,277 - 3,153 6,275 Amortization of deferred / prepaid charter revenue - 5,224 2,967 (Recognition) / amortization of free lubricants benefit - (928 ) 119 Change in fair values of derivatives - 270 (1,910 ) Interest and finance costs, net 983 1,115 1,503 500 19,649 39,948 Amortization and write-off of deferred financing costs included in interest and finance costs, net (38 ) (138 ) (132 ) (111 ) (544 ) (3,785 ) EBITDA 5,225 13,548 47,067 12,347 173,276 158,361 (3) Average number of vessels is the number of vessels that constituted the fleet for the relevant period, as measured by the sum of the number of days each vessel was a part of the fleet during the period divided by the number of calendar days in that period. (4) Total voyage days for the fleet are the total days the vessels were in the Company’s possession for the relevant period net of off-hire days associated with major repairs, drydockings or special or intermediate surveys. 4 (5) Calendar days are the total days the vessels were in the Company’s possession for the relevant period including off-hire days associated with major repairs, drydockings or special or intermediate surveys. (6) Fleet utilization is the percentage of time that the vessels were available for revenue-generating voyage days, and is determined by dividing voyage days by fleet calendar days for the relevant period. (7) Time charter equivalent, or “TCE”, is a measure of the average daily revenue performance of a vessel on a per voyage basis. The Company’s method of calculating TCE is consistent with industry standards and is determined by dividing voyage revenues (net of voyage expenses) by voyage days for the relevant time period. Voyage expenses primarily consist of port, canal and fuel costs that are unique to a particular voyage, which would otherwise be paid by the charterer under a time charter contract, as well as commissions. TCE is a standard shipping industry performance measure used primarily to compare period-to-period changes in a shipping company’s performance despite changes in the mix of charter types (i.e., spot charters, time charters and bareboat charters) under which the vessels may be employed between the periods. The following table reflects the calculation of our TCE rates for the periods presented. 5 Two Months Ended Years Ended Year Ended October 31, December 31, December 31, 2002 2003 2004 2004 2005 2006 (In thousands of Dollars, except for TCE rates, which are expressed in Dollars, and voyage days) Voyage revenues 16,233 25,060 63,458 15,599 228,913 248,431 Voyage expenses (3,628 ) (3,998 ) (6,371 ) (1,153 ) (13,039 ) (19,285 ) Net gain on sale of bunkers - 372 890 17 3,447 3,320 Time charter equivalent revenues 12,605 21,434 57,977 14,463 219,321 232,466 Total voyage days for fleet 1,770 1,780 2,066 366 7,710 10,606 Time charter equivalent (TCE) rate 7,121 12,042 28,062 39,516 28,446 21,918 (8) Daily vessel operating expenses, which includes crew costs, provisions, deck and engine stores, lubricating oil, insurance, maintenance and repairs, is calculated by dividing vessel operating expenses by fleet calendar days for the relevant time period. (9) Daily general and administrative expense is calculated by dividing general and administrative expense by fleet calendar days for the relevant time period. (10) Total vessel operating expenses or “TVOE” is a measurement of our total expenses associated with operating our vessels. TVOE is the sum of vessel operating expenses, management fees and general and administrative expenses. Daily TVOE is calculated by dividing TVOE by fleet calendar days for the relevant time period. B. Capitalization and Indebtedness Not Applicable. C. Reasons for the Offer and Use of Proceeds Not Applicable. 6 D. Risk factors Some of the following risks relate principally to the industry in which we operate and our business in general. Other risks relate principally to the securities market and ownership of our common stock. The occurrence of any of the events described in this section could significantly and negatively affect our business, financial condition, operating results or cash available for dividends or the trading price of our common stock. Industry Specific Risk Factors Charterhire rates for drybulk carriers are volatile and may decrease in the future, which would adversely affect our earnings The drybulk shipping industry is cyclical with attendant volatility in charterhire rates and profitability. The degree of charterhire rate volatility among different types of drybulk carriers has varied widely. Charterhire rates for Panamax and Capesize drybulk carriers have declined from their historically high levels. Because we generally charter our vessels pursuant to short-term time charters, we are exposed to changes in spot market rates for drybulk carriers and such changes may affect our earnings and the value of our drybulk carriers at any given time. We cannot assure you that we will be able to successfully charter our vessels in the future or renew existing charters at rates sufficient to allow us to meet our obligations or to pay dividends to our stockholders. Because the factors affecting the supply and demand for vessels are outside of our control and are unpredictable, the nature, timing, direction and degree of changes in industry conditions are also unpredictable. Factors that influence demand for vessel capacity include: · demand for and production of drybulk products; · global and regional economic and political conditions; · the distance drybulk is to be moved by sea; and · changes in seaborne and other transportation patterns. The factors that influence the supply of vessel capacity include: · the number of new building deliveries; · port and canal congestion; · the scrapping rate of older vessels; · vessel casualties; and · the number of vessels that are out of service. We anticipate that the future demand for our drybulk carriers will be dependent upon continued economic growth in the world's economies, including China and India, seasonal and regional changes in demand, changes in the capacity of the global drybulk carrier fleet and the sources and supply of drybulk cargo to be transported by sea. The capacity of the global drybulk carrier fleet seems likely to increase and there can be no assurance that economic growth will continue. Adverse economic, political, social or other developments could have a material adverse effect on our business and operating results. 7 The market values of our vessels may decrease, which could limit the amount of funds that we can borrow under our credit facility The fair market values of our vessels have generally experienced high volatility. The market prices for secondhand Panamax and Capesize drybulk carriers have declined from historically high levels. You should expect the market value of our vessels to fluctuate depending on general economic and market conditions affecting the shipping industry and prevailing charterhire rates, competition from other shipping companies and other modes of transportation, types, sizes and age of vessels, applicable governmental regulations and the cost of newbuildings. If the market value of our fleet declines, we may not be able to draw down the full amount of our credit facility and we may not be able to obtain other financing or incur debt on terms that are acceptable to us or at all. The market values of our vessels may decrease, which could cause us to breach covenants in our credit facility and adversely affect our operating results If the market values of our vessels, which have declined from historically high levels, decrease further, we may breach some of the covenants contained in the financing agreements relating to our indebtedness at the time, including covenants in our credit facility. If we do breach such covenants and we are unable to remedy the relevant breach, our lenders could accelerate our debt and foreclose on our fleet. In addition, if the book value of a vessel is impaired due to unfavorable market conditions or a vessel is sold at a price below its book value, we would incur a loss that could adversely affect our operating results. World events could affect our results of operations and financial condition Terrorist attacks such as those in New York on September 11, 2001 and in London on July 7, 2005 and the continuing response of the United States to these attacks, as well as the threat of future terrorist attacks in the United States or elsewhere, continues to cause uncertainty in the world's financial markets and may affect our business, operating results and financial condition. The continuing conflict in Iraq may lead to additional acts of terrorism and armed conflict around the world, which may contribute to further economic instability in the global financial markets. These uncertainties could also adversely affect our ability to obtain additional financing on terms acceptable to us or at all. In the past, political conflicts have also resulted in attacks on vessels, mining of waterways and other efforts to disrupt international shipping, particularly in the Arabian Gulf region. Acts of terrorism and piracy have also affected vessels trading in regions such as the South China Sea. Any of these occurrences could have a material adverse impact on our operating results, revenues and costs. Terrorist attacks, such as the October 2002 attack on the VLCC Limburg, a vessel not related to us, may in the future also negatively affect our operations and financial condition and directly impact our vessels or our customers. Future terrorist attacks could result in increased volatility of the financial markets in the United States and globally and could result in an economic recession affecting the United States or the entire world. Any of these occurrences could have a material adverse impact on our revenues and costs. 8 Our operating results are subject to seasonal fluctuations, which could affect our operating results and the amount of available cash with which we can pay dividends We operate our vessels in markets that have historically exhibited seasonal variations in demand and, as a result, in charterhire rates. This seasonality may result in quarter-to-quarter volatility in our operating results, which could affect the amount of dividends that we pay to our stockholders from quarter to quarter. The drybulk carrier market is typically stronger in the fall and winter months in anticipation of increased consumption of coal and other raw materials in the northern hemisphere during the winter months. In addition, unpredictable weather patterns in these months tend to disrupt vessel scheduling and supplies of certain commodities. As a result, our revenues have historically been weaker during the fiscal quarters ended June 30 and September 30, and, conversely, our revenues have historically been stronger in fiscal quarters ended December 31 and March 31. While this seasonality has not materially affected our operating results, it could materially affect our operating results and cash available for distribution to our stockholders as dividends in the future. Rising fuel prices may adversely affect our profits Fuel is a significant, if not the largest, expense in our shipping operations when vessels are not under period charter. Changes in the price of fuel may adversely affect our profitability. The price and supply of fuel is unpredictable and fluctuates based on events outside our control, including geopolitical developments, supply and demand for oil and gas, actions by OPEC and other oil and gas producers, war and unrest in oil producing countries and regions, regional production patterns and environmental concerns. Further, fuel may become much more expensive in the future, which may reduce the profitability and competitiveness of our business versus other forms of transportation, such as truck or rail. We are subject to international safety regulations and the failure to comply with these regulations may subject us to increased liability, may adversely affect our insurance coverage and may result in a denial of access to, or detention in, certain ports The operation of our vessels is affected by the requirements set forth in the United Nations’International Maritime Organization's International Management Code for the Safe Operation of Ships and Pollution Prevention, or “ISM Code.”
